Exhibit 10.1

 

NOTE PURCHASE AGREEMENT

 

NOTE PURCHASE AGREEMENT (the “Agreement”), dated as of December 21, 2011, by and
between ServiceMaster Global Holdings, Inc., a Delaware corporation
(“Holdings”), and The ServiceMaster Company, a Delaware corporation ( “SVM”).

 

WHEREAS, Holdings owns, beneficially and of record, $65 million in face amount
of the 10.75% senior notes due 2015 of SVM (the “Senior Notes”); and

 

WHEREAS, Holdings desires to sell to SVM, and SVM desires to purchase from
Holdings, such Senior Notes on the terms and subject to the conditions set forth
in this Agreement;

 

NOW, THEREFORE, in consideration of the representations, warranties and
agreements set forth herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:

 

ARTICLE I

 

SALE AND PURCHASE OF THE SENIOR NOTES; CLOSING

 

Section 1.1  Purchase and Sale.  Subject to the terms and conditions of this
Agreement, Holdings hereby sells and assigns, and SVM hereby purchases and
accepts, all of Holdings’ right, title and interest in and to the $65 million
face value of Senior Notes held by Holdings, for the Purchase Price (as defined
below).

 

Section 1.2  Purchase Price.  The aggregate cash consideration payable by the
SVM to Holdings for the Senior Notes is $68,008,506.94 (the “Purchase Price”),
which amount includes accrued and unpaid interest on such Senior Notes to the
date hereof.

 

Section 1.3  The Closing.  The consummation (the “Closing”) of the purchase of
the Senior Notes shall take place at the offices of SVM, 860 Ridge Lake
Boulevard, Memphis, Tennessee 38120, or such other place as the parties may
agree, simultaneously with the execution and delivery of this Agreement by
Holdings and SVM. At the Closing, SVM shall pay to Holdings, by wire transfer of
immediately available funds to an account designated by Holdings, an amount
equal to the Purchase Price.

 

--------------------------------------------------------------------------------


 

ARTICLE II

 

MISCELLANEOUS

 

Section 2.1  Governing Law.  THIS AGREEMENT SHALL BE GOVERNED IN ALL
RESPECTS, INCLUDING AS TO VALIDITY, INTERPRETATION AND EFFECT, BY THE LAWS OF
THE STATE OF NEW YORK, WITHOUT GIVING EFFECT TO ITS PRINCIPLES OR RULES OF
CONFLICT OF LAWS, TO THE EXTENT SUCH PRINCIPLES OR RULES ARE NOT MANDATORILY
APPLICABLE BY STATUTE AND WOULD PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION.

 

Section 2.2  Counterparts; Effectiveness; Third Party Beneficiaries.  This
Agreement may be executed in several counterparts, each of which shall be deemed
an original and all of which shall together constitute one and the same
instrument.  Delivery of an executed counterpart of this Amendment by telecopy
or email (in PDF format) by any party hereto shall be effective as such party’s
original executed counterpart.  No provision of this Agreement is intended to
confer any rights, benefits, remedies, obligations or liabilities hereunder upon
any person other than the parties and their respective successors and permitted
assigns.

 

[The remainder of this page left intentionally blank]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the parties has executed this Agreement as of the
date above first written.

 

 

 

SERVICEMASTER GLOBAL HOLDINGS, INC.

 

 

 

 

 

By:

/s/  Roger A. Cregg

 

Name:

Roger A. Cregg

 

Title:

Vice President & Chief Financial

 

 

Officer

 

 

 

 

 

 

 

THE SERVICEMASTER COMPANY

 

 

 

 

 

By:

/s/  Mark W. Peterson

 

Name:

Mark W. Peterson

 

Title:

Senior Vice President & Treasurer

 

--------------------------------------------------------------------------------